IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 43098

STATE OF IDAHO,                                )   2016 Unpublished Opinion No. 376
                                               )
       Plaintiff-Respondent,                   )   Filed: February 9, 2016
                                               )
v.                                             )   Stephen W. Kenyon, Clerk
                                               )
JENNIFER L. MONTROSE,                          )   THIS IS AN UNPUBLISHED
                                               )   OPINION AND SHALL NOT
       Defendant-Appellant.                    )   BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho,
       Elmore County. Hon. Cheri C. Copsey, District Judge.

       Judgment of conviction and unified sentence of ten years, with a minimum period
       of confinement of three years, for possession of a controlled substance with intent
       to deliver, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Maya P. Waldron, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before MELANSON, Chief Judge; GRATTON, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Jennifer L. Montrose pled guilty to possession of a controlled substance with intent to
deliver. I.C. § 37-2732(a)(1)(A). The district court sentenced Montrose to a unified term of ten
years, with a minimum period of confinement of three years. However, the district court retained
jurisdiction and sent Montrose to participate in the rider program.        Following successful
completion of her retained jurisdiction, the district court suspended the sentence and placed
Montrose on probation. Montrose appeals, asserting that her underlying sentence is excessive.



                                               1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Montrose’s judgment of conviction and sentence are affirmed.




                                                   2